[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from the decision of the Employment CT Page 5052 Security Board of Review. The court finds the plaintiff is aggrieved.
When hearing an unemployment compensation appeal, the Superior Court does not re-hear or re-try the matter. Rather, the court sits in an appellate capacity and is limited to a review of the record generated below. The court may only overturn the decision if the actions below were arbitrary, unreasonable or illegal. The court may not substitute its conclusions for those of the Board. Johnson v. Administrator, 3 Conn. App. 264, 267
(1985).
The findings of fact and conclusions of law contained in the record support the decision of the Board. The decision is not arbitrary, illegal or unreasonable, and therefore, the appeal is dismissed.
BY THE COURT:
ELAINE GORDON, JUDGE